Clark, C. J.,
dissenting. The sole point in this case is whether a judgment by default final could be entered. There is nothing in the record which calls in question the effect of a judgment by default and inquiry. The majority of the Court do not concur in a review of any part of the unanimous decision lately rendered in Osborn v. Leach, 133 N. C., 432, since cited and approved in same case, 135 N. C., 628, which makes it therefore unnecessary to discuss it. I concur with Mr. *295Justice Douglas' dissent upon tbe question presented by tbe record, and refer to tbe views set forth in my concurring opinion on tbe former bearing of tbis case, 135 N. C., 107.